                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

UNITED STATES OF AMERICA,                            CR 09-05-H-BMM

             Plaintiff,
                                                          ORDER
       vs.

JEREMY CURTIS PETERSON,

             Defendant.


      Jeremy Curtis Peterson filed a Motion for Early Termination of Supervised

Release. Doc. 80. The United States Attorney does not oppose the Court granting

Peterson’s Motion. Doc. 88. The Court conducted a hearing on the motion on

June 24, 2021. Id. For the reasons below, the Court grants Peterson’s motion.

      Peterson pleaded guilty to Receipt of Child Pornography, in violation of 18

U.S.C. 2252A(a)(2). Doc. 81 at 2. The Court sentenced Peterson to the Bureau of

Prisons on December 11, 2009, for a term of 60 months. Id. The Court required

Peterson to serve a term of lifetime supervision. Id. Federal law authorizes a

defendant to move for termination of his supervised release after successfully

completing one year if the Court is satisfied that such action remains “warranted by

the conduct of the defendant and the interest of justice.” 18 U.S.C. § 3564(c). The

Court must consider the factors in 18 U.S.C. § 3553(a) when evaluating whether to

terminate a term of supervised release.

                                          1
      The factors in 18 U.S.C. § 3553(a) support an early termination of Peterson’s

supervised release. Peterson has been under some form of supervision without

incident for the last 12 years. He began supervised release on January 14, 2013.

There is no indication in the record that Peterson has had any violations or problems

with his supervision. Peterson has successfully completed treatment and counseling.

The Court received several letters of support and courtroom statements from

advocates of Peterson’s early termination. These successes, in conjunction with

Peterson’s compliance with the terms of his supervision, demonstrate that

termination of supervision is warranted.

      Accordingly, IT IS ORDERED:

      1.     Defendant Peterson’s Motion for Early Termination of Supervised

             Release (Doc. 80) is GRANTED.

      2.     Defendant Peterson is DISCHARGED from supervised release.

      DATED this 24th day of June, 2021.




                                           2
